DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/21/2022 have been fully considered but they are not persuasive. 
In response to the argument presented on p. 9 of the Applicant’s Remarks (regarding “a readout that has a smaller are that an associated imaging pixel also at least one electronic component within that area” under independent claims 1 and 14), it is determined that this argued limitation is NOT cited in claims 1 and 14. Rather, “wherein each readout pixel has a smaller area than an associated imaging pixel of the plurality of imaging pixels” is recited in claims 1 and 14.
It is noted that the Remarks fails to address the examiner’s founding: wherein each readout pixel P1 has a smaller area than an associated imaging pixel P2 of the plurality of imaging pixels in Fig. 3 of Kubo.
The other arguments are moot because of the amendment in independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9, 11 – 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011 – 89963 A, see provided a copy of translation; hereunder Kubo).
With respect to independent claim 1, Kubo teaches in Figs. 3 and 6 – 7 a sensor unit for a radiation detector, the sensor unit comprising: 
 a conversion element 20 comprising a plurality of imaging pixels 32A, wherein each imaging pixel is configured to directly convert radiation as disclosed in paragraph [0033] into an electrical charge, and wherein each imaging pixel comprises a charge collection electrode 32A; and 
a readout substrate 33 comprising a plurality of readout pixels 34, wherein each readout pixel is connected to an associated imaging pixel  by means of an interconnection via 35 at a connection position on the charge collection electrode;
wherein each readout pixel P1 has a smaller area than an associated imaging pixel P2 of the plurality of imaging pixels; 
wherein the connection positions in relation to the charge collection electrodes are varied with respect to a neighboring charge collection electrode as shown in Figs. 3 and 6 – 7; see paragraph [0007]; and 
wherein each readout pixel comprises readout pixel electronics the signal processing section 103 with at least one electronic component specific for an associated readout pixel one-to-one correspondence in paragraph [0007]. 
With respect to dependent claim 2, Kubo teaches in Fig. 3 wherein the plurality of readout pixels are arranged in at least two readout groups such that at least one street  is formed between the readout groups; and wherein the readout pixels in each readout group are more compactly arranged than the associated imaging pixels, or wherein each readout group has a smaller area than an associated imaging group, wherein each imaging pixel  in each imaging group is connected to an associated readout pixel  in a corresponding readout group.
With respect to dependent claim 3, Kubo teaches wherein each readout pixel P1 has a readout pixel first width in a first direction and each imaging pixel has an imaging pixel first width P2 in the first direction, and wherein the readout pixel first width is smaller than the imaging pixel first width as shown in Fig. 3.
With respect to dependent claim 4, Kubo teaches in Figs. 6 – 7 wherein the readout pixels are arranged in a plurality of readout groups; and wherein the readout pixels in each readout group are more compactly arranged in the first direction than the associated imaging pixels  such that at least one street is formed in the first direction between the readout groups, or wherein each readout group has a first width in the first direction that is smaller than a first width in the first direction of each imaging group such that at least one street is formed in the first direction between the readout groups, wherein each imaging pixel in each imaging group is connected to the associated readout pixel in the corresponding readout group.
With respect to dependent claim 5, Kubo teaches in Fig. 3 wherein each readout pixel has a readout pixel first width in a first direction and a readout pixel second width in a second direction, wherein each imaging pixel has an imaging pixel first width in the first direction and an imaging pixel second width in the second direction, wherein the readout pixel first width is smaller than the imaging pixel first width, and wherein the readout pixel second width is smaller than the imaging pixel second width. 
With respect to dependent claim 6, Kubo teaches in Figs. 6 – 7 wherein the readout pixels are arranged in a plurality of readout groups; and wherein the readout pixels  in each readout group are more compactly arranged in the first direction and in the second direction than the associated imaging pixels such that at least one street is formed in the first direction and in the second direction between the readout groups, or wherein each readout group has a first width in the first direction and a second width in the second direction that is smaller than a first width in the first direction and a second width in the second direction of each imaging group such that at least one street is formed in the first direction and in the second direction between the readout groups, and wherein each imaging pixel in each imaging group is connected to the associated readout pixel in the corresponding readout group.
With respect to dependent claim 9, Kubo teaches in paragraph [0034] wherein each readout pixel comprises readout pixel electronics with at least one electronic component specific for an associated readout pixel.
With respect to dependent claim 11, Kubo teaches wherein each interconnection comprises a solder bump 35.
With respect to dependent claim 12, Kubo teaches a radiation detector 7 comprising at least one sensor unit according to claim 1.
With respect to independent claim 14, Kubo teaches in Fig. 3 a method of manufacturing a sensor unit with a conversion element connected to a readout substrate, the method comprising:
providing the conversion element 20 comprising a plurality of imaging pixels,
wherein each imaging pixel 32A is configured to directly convert radiation into
an electrical charge and wherein each imaging pixel comprises a charge collection
electrode,
 wherein a plurality of outer edge imaging pixels of the conversion element define boundaries of a conversion element effective area as shown in Fig. 3;
providing a readout substrate 33 comprising a plurality of readout pixels 34,
wherein a plurality of outer edge readout pixels of the readout substrate define boundaries of a readout substrate effective area as shown in Fig. 3; and
connecting via 35 each charge collection electrode of the imaging pixels on a surface of the conversion element to a readout electrode  of an associated readout pixel on a first surface of the readout substrate by means of an interconnection  at a connection position on the charge collection electrode,
wherein the conversion element effective area has a substantially same area as the readout substrate effective area as seen in Fig. 3. And see the rejection justification to claim 1 for newly added limitation.
With respect to dependent claim 18, Kubo teaches wherein connecting the charge collection electrode to the readout substrate or connecting the support substrate to the readout substrate uses at least one of solder bump bonding 35, direct bonding, or flip-chip bonding.
With respect to dependent claim 20, Kubo teaches in Fig. 3 a sensor unit manufactured by the method according to claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo.
The teaching of Kubo has been discussed above.
With respect to dependent claim 7, Kubo is silent with vias arranged in the at least one street.
	However, Kubo teaches a semiconductor integrated circuit 33 and vias are well-known in the semiconductor circuit. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kubo in order to have desired integrated circuit for signal processing. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 16, Kubo is silent with etching at least one via through the at least one street of the readout substrate, wherein the at least one street is void of the readout pixel electronics for specific readout pixels.
However, Kubo teaches a semiconductor integrated circuit 33 and vias are well-known in the semiconductor circuit. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kubo in order to have desired integrated circuit for signal processing. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 17, Kubo teaches  providing a support substrate comprising a plurality of support contact pads 34  and a plurality of transmission lines Kubo should have this limitation coupled to the support contact pads; and connecting the support contact pads on a surface of the support substrate to one or more of the readout pixels or to common electronics through at least one via as discussed above on a second surface of the readout substrate, opposite the first surface, by means of an interconnection.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo, and further in view of Nascetti (US 2005/0285043 A1)
The teaching of Kubo has been discussed above.
With respect to dependent claim 8, Kubo is silent with common electronics 103 for at least two readout pixels at least partly arranged in the at least one street.
Nascetti teaches in paragraph [0037] a direction conversion detector, therefore a pertinent art, and in paragraph [0045] The pixels in each sub-array shares a common output 42 having one read-out amplifier 36. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kubo in order to read out pixels in a desired subarray for fast readout and having a better form factor (only one amplifier per subarray of pixels, and therefore cost-effective). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 15, Kubo teaches wherein the readout substrate 33 includes readout pixel electronics as disclosed in paragraph [0034] with at least one electronic component specific for each readout pixel but is silent with common electronics for at least two readout pixels formed in at least one street between readout groups of the readout pixels as seen in Figs. 6 – 7.
Nascetti teaches in paragraph [0037] a direction conversion detector, therefore a pertinent art, and in paragraph [0045] The pixels in each sub-array shares a common output 42 having one read-out amplifier 36. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kubo in order to read out pixels in a desired subarray for fast readout and having a better form factor (only one amplifier per subarray of pixels, and therefore cost-effective). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo, and further in view of Engel (US 2010/0187429 A1).
The teaching of Kubo has been discussed above.
With respect to dependent claim 10, Kubo is silent with wherein the at least one electronic component comprises at least one of an amplifier, a comparator and/or a counter for counting photon pulses.
	In Fig. 2 Engel teaches an amplifier 222. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kubo in order to further amplify desired signal. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo further in view of Luhta (US 2020/0393581 A1)
The teaching of Kubo has been discussed above.
With respect to dependent claim 19, Kubo is silent with wherein the conversion element effective area is at least 1% larger than the readout substrate effective area.
	In Fig. 2 Luhta teaches the limitation of claim 19. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kubo in order to have compact sensor unit. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claims 13 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 13, Kubo and the prior art of record fails to teach or reasonably suggest:
 wherein an edge imaging pixel of each sensor unit is within one imaging pixel width of an edge imaging pixel of an adjoining sensor unit.
With respect to dependent claim 21, the prior art of record fails to teach or reasonably suggest:
wherein, the plurality of readout pixels are arranged in at least two readout groups such that at least one street is formed between the readout groups and a separation between adjacent pixels across a corresponding one of the at least one street is greater than a separation between adjacent pixels within a single readout group of the at least two readout groups
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884